ORDER
PER CURIAM.
Plaintiff, Carondelet Savings & Loan Association, filed a five count lawsuit arising out of a defaulted loan against defendants, Roy Boyer, Tom and Sandra Venezia, and George and Josephine Caputa. Caronde-let’s case was submitted against defendant Boyer only and resulted in a judgment for Boyer as defendant from which plaintiff has appealed. Defendant Boyer filed a cross-claim against Tom Venezia for forging Boyer’s signature on a partial deed of release. Judgment was in Boyer’s favor against Venezia and he received a total of $45,000 in actual and punitive damages. Venezia did not appeal. Defendants, Boyer and Boyer Building Company also filed counterclaims against plaintiff Carondelet Savings & Loan, alleging plaintiff knew of Venezia’s forgery and thereby wrongfully disbursed funds. A verdict and judgment on the counterclaims was entered in favor of Boyer and Boyer Building Company but no damages were awarded from which Boyer and Boyer Building Company could have appealed. The issues involve the admission of evidence and conduct of counsel in oral argument. A written opinion in this case would have no precedential value. The judgment is affirmed by order pursuant to Rule 84.16(b).